UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-33309 GLOBETRAC INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0953557 (I.R.S. Employer Identification No.) 1100 Melville Street, Suite #610, Vancouver, British Columbia, Canada (Address of principal executive offices) V6E 4A6 (Zip Code) 1-800-648-4287 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer [] Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[ X ]No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at May 12, 2011 common stock - $0.001 par value PART I – FINANCIAL INFORMATION Item 1. Financial Statements. GLOBETRAC INC. BALANCE SHEETS March 31, 2011 December 31, 2010 unaudited ASSETS Current assets Cash $ $ Accounts receivable Prepaids Total current assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Accrued professional fees Convertible notepayable to related parties, including accrued interest Due to related parties Total current liabilities Commitments and contingencies - - Stockholders' deficit Preferred stock $0.001 par value, 5,000,000 authorized, none issued and outstanding atMarch 31, 2011 and December 31 , 2010 - - Common stock $0.001 par value, 200,000,000 common shares authorized, 89,883,198 issued and outstanding atMarch 31, 2011 and December 31, 2010 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements GLOBETRAC INC. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three months ended March 31, 2011 Three months ended March 31, 2010 Royalty income $ $ Operating expenses: General and administrative Net loss before interest ) ) Interest Expense ) - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements GLOBETRAC INC. STATEMENT OF STOCKHOLDERS' DEFICIT AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 Accumulated Common Stock Issued Additional Other Number of Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Income (Loss) Total Balance at January 1, 2010 $ $ $ ) $ $ ) Net loss for the three months ended March 31, 2010 - - - ) - ) Balance at March 31, 2010 (unaudited) ) ) Net loss for the nine months ended December 31, 2010 - - - ) - ) Balance at December 31, 2010 ) ) Net loss for the three months ended March 31, 2011 - - - ) - ) Balance at March 31, 2011 (unaudited) $ $ $ ) $ $ ) Note:There is no Preferred Stock issued and outstanding. The accompanying notes are an integral part of these financial statements GLOBETRAC INC. STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Cash flows from operating activities: Net loss $ ) $ ) Changes in operating assets and liabilities: Accounts receivable ) ) Prepaids - - Accounts payable ) Accrued liabilities ) Accrued professional fees ) ) Due to related party Net cash used in operating activities ) ) Effect of foreign currency exchange - - Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the year for: Income taxes $
